UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

FERDINAND F. GREEFF, President,
One Stop Auto Parts, Incorporated,
Petitioner,
                                                                       No. 97-1796
v.

FEDERAL RESERVE BOARD,
Respondent.

On Petition for Review of an Order
of the Federal Reserve Board.
(0090-0)

Submitted: July 31, 1998

Decided: August 14, 1998

Before LUTTIG and MICHAEL, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Ferdinand F. Greeff, Petitioner Pro Se. Katherine Holbrook Wheatley,
Board of Governors, FEDERAL RESERVE SYSTEM, Washington,
D.C., for Respondent.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Ferdinand Greeff petitions for review of an order of the Federal
Reserve Board (Board) approving the acquisition by Allied Irish
Banks (Allied Irish), a bank holding company, of Dauphin Deposit
Corporation (Dauphin) and Dauphin's subsidiary bank. Because
Greeff lacks standing, we deny the petition for review.

After Allied Irish applied to acquire Dauphin and its subsidiary, the
Board published notice of the application and invited public comment
until May 1, 1997. Greeff, the president of One Stop Auto Parts, Inc.,
protested the application. He alleged that Farmers Bank, FSB, a thrift
institution sold by Dauphin in 1994, had violated state law and caused
loss to his business by failing to record loans to his company. He also
contended that the proposal would have adverse competitive effects
on certain small banks. He asserted that Dauphin had invested heavily
in training, technology, and other programs in order to remain inde-
pendent. Finally, he claimed that Dauphin's bank customer service
would become less personal after the acquisition. The Board rejected
Greeff's claims and approved the acquisition. After the Board denied
his motion for reconsideration, Greeff filed the petition for review.

Greeff has failed to show any injury and therefore lacks standing
to bring the petition for review. See Valley Forge Christian College
v. Americans United for Separation of Church and State, Inc., 454
U.S. 464, 471 (1982). The Supreme Court requires as the "irreducible
minimum" for standing that there be "(1) an injury in fact, (2) a causal
relationship between the injury and the challenged conduct, and (3)
a likelihood that the injury will be redressed by a favorable decision."
United Food and Commercial Workers v. Brown Group, Inc., 517
U.S. 544, 551 (1996). A party that fails to demonstrate any one of
these prerequisites to constitutional standing cannot seek relief from
the federal judiciary. See Florida Audubon Soc'y v. Bentsen, 94 F.3d
658, 661-62 (D.C. Cir. 1996).

For there to be injury in fact, the injury must be"an invasion of a
legally protected interest which is (a) concrete and particularized . . .
and (b) actual or imminent, not conjectural or hypothetical." Lujan v.

                     2
Defenders of Wildlife, 504 U.S. 555, 560 (1992) (internal citations
and quotations omitted). There must be demonstrable, particularized
injury. See Allen v. Wright, 468 U.S. 737, 751-52 (1984).

Here, Greeff has not demonstrated the requisite injury. He alleges
that he was not given certain documents related to the acquisition
when he requested them on May 16, 1997, more than two weeks after
the period for public comment had closed. He merely speculates that
had certain information been available, "perhaps" someone would
have objected to the transaction. He nowhere shows how he would
have proceeded differently had he had access to the information or
how the information related to the bases of his protest. Nor does he
show how he was personally injured by the Board's order or the
delayed release of the information.

To the extent that Greeff's protest actually relates to the negligence
of Dauphin's former subsidiary in connection with a loan, Greeff still
lacks standing. That harm predated the Board's order, was not caused
by the order, and could not be redressed by any court order relating
to the Board's order.

We therefore deny the petition for review. We dispense with oral
argument because the facts and legal contentions are fully presented
in the materials before the court and argument would not aid the deci-
sional process.

PETITION DENIED

                    3